PER CURIAM.
Appellants, who were plaintiffs below, appeal an adverse summary judgment in their suit against Metropolitan Dade County for injuries sustained in an automobile intersection collision. The traffic light had malfunctioned so that it displayed either a continuous red signal or a flashing red signal. After plaintiffs halted, they attempted to cross the multi-lane intersection, in the course of which they were struck by a motorist having the right of way. Plaintiffs brought suit against Metropolitan Dade County alleging that their injuries were caused by negligent operation, maintenance and repair of the traffic signal. We concur with the trial court that Metropolitan Dade County v. Colina, 456 So.2d 1233 (Fla. 3d DCA 1984), review denied, 464 So.2d 554 (Fla.1985), is dispositive and affirm the summary judgment in favor of the county.
Affirmed.